EXHIBIT 10.6

 

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT is dated as of September 30, 2014, but made effective as
of October 3, 2014 (as amended, restated or modified from time to time, the
“Guaranty”), and is made by THE PULSE NETWORK, INC., a corporation incorporated
under the laws of the State of Massachusetts, and THE PULSE NETWORK MANAGEMENT,
LLC, a limited liability company organized under the laws of the State of
Massachusetts (each of the foregoing parties hereinafter referred to separately
as a “Guarantor,” and collectively as the “Guarantors”), in favor of TCA GLOBAL
CREDIT MASTER FUND, LP, a limited partnership organized and existing under the
laws of the Cayman Islands (the “Lender”).

 

WHEREAS, pursuant to a Credit Agreement dated of even date herewith (the
“Credit Agreement”) by and between The Pulse Network, Inc., a corporation
organized and existing under the laws of the State of Nevada (the “Company”),
and the Lender, the Company desires to borrow funds and obtain financial
accommodations from Lender (such financial accommodations hereinafter referred
to as the “Loan”); and

 

WHEREAS, in order to induce Lender to enter into the Loan with the Company, and
with full knowledge that Lender would not enter into this Loan without this
Guaranty, Guarantors, jointly and severally, have agreed to execute and deliver
this Guaranty to Lender, for the benefit of Lender, as security for the
Obligations; and

 

WHEREAS, Guarantors will significantly benefit from the Company obtaining the
Loan from the Lender;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:

 

1. OBLIGATIONS GUARANTEED

 

Guarantors, jointly and severally, hereby guarantee and become surety to Lender
for the full, prompt and unconditional payment of the Obligations, when and as
the same shall become due, whether at the stated maturity date, by acceleration
or otherwise, and the full, prompt and unconditional performance of each term
and condition to be performed by Company under the Credit Agreement and other
Loan Documents. This Guaranty is a primary obligation of Guarantors and shall be
a continuing inexhaustible Guaranty. This is a guaranty of payment and not of
collection. Lender may require Guarantors to pay and perform their liabilities
and obligations under this Guaranty and may proceed immediately against
Guarantors without being required to bring any proceeding or take any action
against Company or any other Person prior thereto; the liability of Guarantors
hereunder being independent of and separate from the liability of Company, any
other guarantor, any other Person, and the availability of other collateral
security for the Loan and the other Loan Documents.

 

 
1


--------------------------------------------------------------------------------




 

2. DEFINITIONS

 

All capitalized terms used in this Guaranty that are defined in the Credit
Agreement shall have the meanings assigned to them in the Credit Agreement,
unless the context of this Guaranty requires otherwise.

 

3. REPRESENTATIONS AND WARRANTIES. Each Guarantor represents and warrants to
Lender as follows:

 

3.1. Organization, Powers. Each Guarantor is duly incorporated or organized and
validly exists and is in good standing under their respective jurisdiction of
organization. Each Guarantor has the power and authority to own its properties
and assets and to carry on its business as now being conducted and as now
contemplated and has the power and authority to execute, deliver and perform and
by all necessary action has authorized the execution, delivery and performance
of, all of its obligations under this Guaranty and any other Loan Documents to
which it is a party.

 

3.2. Execution of Guaranty. This Guaranty, and each other Loan Document to which
any Guarantor is a party, have been duly executed and delivered by each
Guarantor. Execution, delivery and performance of this Guaranty and each other
Loan Document to which each Guarantor is a party will not: (i) violate any
provision of any law, rule or regulation, any judgment, order, writ, decree or
other instrument of any governmental authority, or any provision of any contract
or other instrument to which the Guarantor is a party or by which the Guarantor
or any of its properties or assets are bound; (ii) result in the creation or
imposition of any lien, claim or encumbrance of any nature, other than the liens
created by the Loan Documents; and (iii) require any consent from, exemption of,
or filing or registration with, any governmental authority or any other Person,
other than any filings in connection with the liens created by the Loan
Documents.

 

3.3. Obligations of Guarantors. This Guaranty and all other Loan Documents to
which any Guarantor is a party are the legal, valid and binding obligations of
the Guarantors, enforceable against the Guarantors in accordance with their
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other laws relating to or affecting the enforcement of
creditors’ rights generally or by equitable principles which may affect the
availability of specific performance and other equitable remedies. The Loan made
by Lender and the assumption by Guarantors of their obligations hereunder and
under any other Loan Documents to which a Guarantor is a party will result in
material benefits to the Guarantors. This Guaranty was entered into by
Guarantors for commercial purposes.

 

 
2


--------------------------------------------------------------------------------




 

3.4. Litigation. There is no demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever at law or in equity or by or before any
governmental authority now pending or, to the knowledge of any Guarantor,
threatened, against or affecting any Guarantor or any of their properties,
assets or rights which, if adversely determined, would materially impair or
affect: (i) the value of any collateral securing the Obligations; (ii) any
Guarantor’s right to carry on its business substantially as now conducted (and
as now contemplated); (iii) any Guarantor’s financial condition; or (iv) any
Guarantor’s capacity to consummate and perform its obligations under this
Guaranty or any other Loan Documents to which any Guarantor is a party.

 

3.5. No Defaults. No Guarantor is in default beyond the expiration of any
applicable grace or cure periods, in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained herein or in any
contract or other instrument to which any Guarantor is a party or by which any
Guarantor or any of their properties or assets are bound.

 

3.6. No Untrue Statements. To the knowledge of each Guarantor, no Loan Documents
or other document, certificate or statement furnished to Lender by or on behalf
of Company or Guarantors contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading. Each Guarantor acknowledges that
all such statements, representations and warranties shall be deemed to have been
relied upon by Lender as an inducement in entering into this Loan.

 

4. NO LIMITATION OF LIABILITY

 

4.1. Each Guarantor acknowledges that the obligations undertaken herein involve
the guaranty of obligations of a Person other than Guarantors and, in full
recognition of that fact, each Guarantor consents and agrees that Lender may, at
any time and from time to time, without notice or demand, and without affecting
the enforceability or continuing effectiveness of this Guaranty: (i) change the
manner, place or terms of payment of (including, without limitation, any
increase or decrease in the principal amount of the Obligations or the interest
rate), and/or change or extend the time for payment of, or renew, supplement or
modify, any of the Obligations, any security therefor, or any of the Loan
Documents evidencing same, and the Guaranty herein made shall apply to the
Obligations and the Loan Documents as so changed, extended, renewed,
supplemented or modified; (ii) sell, exchange, release, surrender, realize upon
or otherwise deal with in any manner and in any order, any property securing the
Obligations; (iii) supplement, modify, amend or waive, or enter into or give any
agreement, approval, waiver or consent with respect to, any of the Obligations,
or any part thereof, or any of the Loan Documents, or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder; (iv) exercise or refrain from exercising any
rights against Company or other Persons (including Guarantors) or against any
security for the Obligations; (v) accept new or additional instruments,
documents or agreements in exchange for or relative to any of the Loan Documents
or the Obligations, or any part thereof; (vi) accept partial payments on the
Obligations; (vii) receive and hold additional security or guaranties for the
Obligations, or any part thereof; (viii) release, reconvey, terminate, waive,
abandon, fail to perfect, subordinate, exchange, substitute, transfer and/or
enforce any security or guaranties, and apply any security and direct the order
or manner of sale thereof as Lender, in its sole and absolute discretion, may
determine; (ix) add, release, settle, modify or discharge the obligation of any
maker, endorser, guarantor, surety, obligor or any other Person who is in any
way obligated for any of the Obligations, or any part thereof; (x) settle or
compromise any Obligation, whether in a Proceeding or not, and whether
voluntarily or involuntarily, dispose of any security therefor (with or without
consideration and in whatever manner Lender deems appropriate), and subordinate
the payment of any of the Obligations, whether or not due, to the payment of
liabilities owing to creditors of Company other than Lender and Guarantors; (xi)
consent to the merger, change or any other restructuring or termination of the
corporate existence of Company or any other Person, and correspondingly
restructure the Obligations, and any such merger, change, restructuring or
termination shall not affect the liability of Guarantors or the continuing
effectiveness hereof, or the enforceability hereof with respect to all or any
part of the Obligations; (xii) apply any sums it receives, by whomever paid or
however realized, to any of the Obligations and/or (xiii) take any other action
which might constitute a defense available to, or a discharge of, Company or any
other Person (including Guarantors) in respect of the Obligations.

 

 
3


--------------------------------------------------------------------------------




 

4.2. The invalidity, irregularity or unenforceability of all or any part of the
Obligations or any Loan Documents, or the impairment or loss of any security
therefor, whether caused by any action or inaction of Lender, or otherwise,
shall not affect, impair or be a defense to any of the Guarantors’ obligations
under this Guaranty.

 

4.3. Upon the occurrence of any Event of Default, Lender may enforce this
Guaranty independently of any other remedy, guaranty or security Lender at any
time may have or hold in connection with the Obligations, and it shall not be
necessary for Lender to marshal assets in favor of Company, any other guarantor
of the Obligations or any other Person or to proceed upon or against and/or
exhaust any security or remedy before proceeding to enforce this Guaranty. Each
Guarantor expressly waives any right to require Lender to marshal assets in
favor of Company or any other Person, or to proceed against Company or any other
guarantor of the Obligations or any collateral provided by any Person, and
agrees that Lender may proceed against any obligor (including each Guarantor)
and/or the collateral in such order as Lender shall determine in its sole and
absolute discretion. Lender may file a separate action or actions against any
Guarantor, whether action is brought or prosecuted with respect to any security
or against any other Person, or whether any other Person is joined in any such
action or actions. Each Guarantor agrees that Lender and Company may deal with
each other in connection with the Obligations or otherwise, or alter any
contracts or agreements now or hereafter existing between them, in any manner
whatsoever, all without in any way altering or affecting the security of this
Guaranty.

 

4.4. Each Guarantor expressly waives, to the fullest extent permitted by
applicable law, any and all defenses which each Guarantor shall or may have as
of the date hereof arising or asserted by reason of: (i) any disability or other
defense of Company, or any other guarantor for the Obligations, with respect to
the Obligations; (ii) the unenforceability or invalidity of any security for or
guaranty of the Obligations or the lack of perfection or continuing perfection
or failure of priority of any security for the Obligations; (iii) the cessation
for any cause whatsoever of the liability of Company, or any other guarantor of
the Obligations (other than by reason of the full payment and performance of all
Obligations (other than contingent indemnification obligations)); (iv) any
failure of Lender to marshal assets in favor of Company or any other Person; (v)
any failure of Lender to give notice of sale or other disposition of collateral
to Company or any other Person or any defect in any notice that may be given in
connection with any sale or disposition of collateral; (vi) any failure of
Lender to comply with applicable laws in connection with the sale or other
disposition of any collateral or other security for any Obligations, including,
without limitation, any failure of Lender to conduct a commercially reasonable
sale or other disposition of any collateral or other security for any
Obligations; (vii) any act or omission of Lender or others that directly or
indirectly results in or aids the discharge or release of Company or any other
guarantor of the Obligations, or of any security or guaranty therefor by
operation of law or otherwise; (viii) any law which provides that the obligation
of a surety or guarantor must neither be larger in amount or in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation; (ix) any
failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person; (x) the election by Lender, in any
bankruptcy proceeding of any Person, of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code; (xi) any extension of
credit or the grant of any lien under Section 364 of the United States
Bankruptcy Code; (xii) any use of collateral under Section 363 of the United
States Bankruptcy Code; (xiii) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any Person;
(xiv) the avoidance of any lien or security interest in favor of Lender for any
reason; (xv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including without limitation any discharge of, or bar or
stay against collecting, all or any of the Obligations (or any interest thereon)
in or as a result of any such proceeding; or (xvi) any action taken by Lender
that is authorized by this Section or any other provision of any Loan Documents.
Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.

 

 
4


--------------------------------------------------------------------------------




 

4.5. This is a continuing guaranty and shall remain in full force and effect as
to all of the Obligations until such date (the “Termination Date”) as all
amounts owing by Company to Lender shall have been indefeasibly paid in full and
for cash and all obligations of Company with respect to any of the Obligations
shall have terminated or expired (other than contingent indemnification
obligations).

 

5. LIMITATION ON SUBROGATION

 

Until the Termination Date, each Guarantor waives any present or future right to
which Guarantors are or may become entitled to be subrogated to Lender’s rights
against Company or to seek contribution, reimbursement, indemnification, payment
or the like, or participation in any claim, right or remedy of Lender against
Company or any security which Lender now has or hereafter acquires, whether or
not such claim, right or remedy arises under contract, in equity, by statute,
under common law or otherwise. If, notwithstanding such waiver, any funds or
property shall be paid or transferred to any Guarantor on account of such
subrogation, contribution, reimbursement, or indemnification at any time when
all of the Obligations have not been paid in full, the Guarantors shall hold
such funds or property in trust for Lender and shall forthwith pay over to
Lender such funds and/or property to be applied by Lender to the Obligations.

 

6. COVENANTS

 

6.1. Financial Statements; Compliance Certificate. No later than ten (10) days
after written request therefore from Lender, each Guarantor shall deliver to
Lender: (a) financial statements disclosing all of Guarantor’s assets,
liabilities, net worth, income and contingent liabilities, all in reasonable
detail and in form acceptable to Lender, signed by the Guarantor, and certified
by the Guarantor to Lender to be true, correct and complete in all material
respects; (b) complete copies of federal tax returns, including all schedules,
each of which shall be signed and certified by each Guarantor to be true and
complete copies of such returns; and (c) such other information respecting the
Guarantor as Lender may from time to time reasonably request.

 

6.2. Subordination of Other Debts. Each Guarantor hereby: (a) subordinates the
obligations now or hereafter owed by Company to the Guarantors (“Subordinated
Debt”) to any and all obligations of Company to Lender now or hereafter existing
while this Guaranty is in effect, and hereby agree that the Guarantors will not
request or accept payment of or any security for any part of the Subordinated
Debt, and any proceeds of the Subordinated Debt paid to the Guarantors, through
error or otherwise, shall immediately be forwarded to Lender by the Guarantors,
properly endorsed to the order of Lender, to apply to the Obligations.

 

 
5


--------------------------------------------------------------------------------




 

6.3. Security for Guaranty. All of Guarantors’ obligations and liabilities
evidenced by this Guaranty are also secured by all of the Collateral of the
Guarantors pursuant to that certain Security Agreement by and between the
Guarantors and Lender made of even date herewith (the “Security Agreement”). All
of the agreements, conditions, covenants, provisions, representations,
warranties and stipulations contained in the Security Agreement or any other
Loan Documents to which Guarantors are a party which are to be kept and
performed by the Guarantors are hereby made a part of this Guaranty to the same
extent and with the same force and effect as if they were fully set forth
herein, and the Guarantors covenant and agree to keep and perform them, or cause
them to be kept or performed, strictly in accordance with their terms.

 

7. EVENTS OF DEFAULT

 

Each of the following shall constitute a default (each, an “Event of Default”)
hereunder:

 

7.1. The occurrence of any “Event of Default” (as defined in the Credit
Agreement) under the Credit Agreement or any other Loan Documents, whether by
Borrower, Guarantors or any other Credit Parties;

 

7.2. A breach by any Guarantor of any term, covenant, condition, obligation or
agreement under this Guaranty; and

 

7.3. Any representation or warranty made by any Guarantor in this Guaranty shall
prove to be false, incorrect or misleading in any material respect as of the
date when made.

 

 
6


--------------------------------------------------------------------------------




 

8. REMEDIES.

 

8.1. Upon the occurrence of an Event of Default all liabilities and obligations
of each Guarantor hereunder shall become immediately due and payable without
demand or notice and, in addition to any other remedies provided by law or in
equity, Lender may:

 

8.1.1. Enforce the obligations of Guarantors under this Guaranty.

 

8.1.2. To the extent not prohibited by and in addition to any other remedy
provided by law or equity, setoff against any of the Obligations any sum owed by
Lender in any capacity to Guarantors whether due or not.

 

8.1.3. Perform any covenant or agreement of Guarantors in default hereunder (but
without obligation to do so) and in that regard pay such money as may be
required or as Lender may reasonably deem expedient. Any costs, expenses or
fees, including reasonable attorneys’ fees and costs, incurred by Lender in
connection with the foregoing shall be included in the Obligations guaranteed
hereby, and shall be due and payable on demand, together with interest at the
highest non-usurious rate permitted by applicable law, such interest to be
calculated from the date of such advance to the date of repayment thereof. Any
such action by Lender shall not be deemed to be a waiver or release of
Guarantors hereunder and shall be without prejudice to any other right or remedy
of Lender.

 

8.2. Settlement of any claim by Lender against Company, whether in any
Proceeding or not, and whether voluntary or involuntary, shall not reduce the
amount due under the terms of this Guaranty, except to the extent of the amount
actually paid by Company or any other obligated Person and legally retained by
Lender in connection with the settlement (unless otherwise provided for herein).

 

9. MISCELLANEOUS.

 

9.1. Disclosure of Financial Information. Lender is hereby authorized to
disclose any financial or other information about any Guarantor to any
governmental authority having jurisdiction over Lender or to any present, future
or prospective participant or successor in interest in the Loan. The information
provided may include, without limitation, amounts, terms, balances, payment
history, return item history and any financial or other information about any
Guarantor.

 

 
7


--------------------------------------------------------------------------------




 

9.2. Remedies Cumulative. The rights and remedies of Lender, as provided herein
and in any other Loan Document, shall be cumulative and concurrent, may be
pursued separately, successively or together, may be exercised as often as
occasion therefor shall arise, and shall be in addition to any other rights or
remedies conferred upon Lender at law or in equity. The failure, at any one or
more times, of Lender to exercise any such right or remedy shall in no event be
construed as a waiver or release thereof. Lender shall have the right to take
any action it deems appropriate without the necessity of resorting to any
collateral securing this Guaranty.

 

9.3. Integration. This Guaranty and the other Loan Documents constitute the sole
agreement of the parties with respect to the transactions contemplated hereby
and thereby and supersede all oral negotiations and prior writings with respect
thereto.

 

9.4. Attorneys’ Fees and Expenses. If Lender retains the services of counsel by
reason of a claim of an Event of Default hereunder or under any of the other
Loan Documents, or on account of any matter involving this Guaranty, or for
examination of matters subject to Lender’s approval under the Loan Documents,
all costs of suit and all reasonable attorneys’ fees and such other reasonable
expenses so incurred by Lender shall forthwith, on demand, become due and
payable and shall be secured hereby.

 

9.5. No Implied Waiver. Lender shall not be deemed to have modified or waived
any of its rights or remedies hereunder unless such modification or waiver is in
writing and signed by Lender, and then only to the extent specifically set forth
therein. A waiver in one event shall not be construed as continuing or as a
waiver of or bar to such right or remedy on a subsequent event.

 

9.6. Waiver. Except as otherwise provided herein or in any of the Loan
Documents, each Guarantor waives notice of acceptance of this Guaranty and
notice of the Obligations and waives notice of default, non-payment, partial
payment, presentment, demand, protest, notice of protest or dishonor, and all
other notices to which the Guarantor might otherwise be entitled or which might
be required by law to be given by Lender. Each Guarantor waives the right to any
stay of execution and the benefit of all exemption laws, to the extent permitted
by law, and any other protection granted by law to guarantors, now or hereafter
in effect with respect to any action or proceeding brought by Lender against it.
Each Guarantor irrevocably waives all claims of waiver, release, surrender,
alteration or compromise and the right to assert against Lender any defenses,
set-offs, counterclaims, or claims that the Guarantor may have at any time
against Company or any other party liable to Lender.

 

9.7. No Third Party Beneficiary. Except as otherwise provided herein, Guarantors
and Lender do not intend the benefits of this Guaranty to inure to any third
party and no third party (including Company) shall have any status, right or
entitlement under this Guaranty.

 

9.8. Partial Invalidity. The invalidity or unenforceability of any one or more
provisions of this Guaranty shall not render any other provision invalid or
unenforceable. In lieu of any invalid or unenforceable provision, there shall be
added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.

 

 
8


--------------------------------------------------------------------------------




 

9.9. Binding Effect. The covenants, conditions, waivers, releases and agreements
contained in this Guaranty shall bind, and the benefits thereof shall inure to,
the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns; provided, however, that this Guaranty cannot
be assigned by any Guarantor without the prior written consent of Lender, and
any such assignment or attempted assignment by the Guarantor shall be void and
of no effect with respect to the Lender.

 

9.10. Modifications. This Guaranty may not be supplemented, extended, modified
or terminated except by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.

 

9.11. Sales or Participations. Lender may from time to time sell or assign the
Loan, in whole or in part, or grant participations in the Loan and/or the
obligations evidenced thereby without the consent of Company or Guarantors
(other than as provided in the Credit Agreement). The holder of any such sale,
assignment or participation, if the applicable agreement between Lender and such
holder so provides, shall be: (a) entitled to all of the rights, obligations and
benefits of Lender (to the extent of such holder’s interest or participation);
and (b) deemed to hold and may exercise the rights of setoff or banker’s lien
with respect to any and all obligations of such holder to Guarantors (to the
extent of such holder’s interest or participation), in each case as fully as
though Guarantors were directly indebted to such holder. Lender may in its
discretion give notice to Guarantors of such sale, assignment or participation;
however, the failure to give such notice shall not affect any of Lender’s or
such holder’s rights hereunder.

 

9.12. MANDATORY FORUM SELECTION. TO INDUCE LENDER TO MAKE THE LOAN, GUARANTORS
IRREVOCABLY AGREE THAT ANY DISPUTE ARISING UNDER, RELATING TO, OR IN CONNECTION
WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER WHICH IS
THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT ANY OTHER LOAN DOCUMENTS, OR THE
COLLATERAL (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR TORT)
SHALL, EXCEPT AS HEREINAFTER PROVIDED, BE SUBJECT TO THE EXCLUSIVE JURISDICTION
AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA;
PROVIDED, HOWEVER, LENDER MAY, AT LENDER’S SOLE OPTION, ELECT TO BRING ANY
ACTION IN ANY OTHER JURISDICTION. THIS PROVISION IS INTENDED TO BE A “MANDATORY”
FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT WITH FLORIDA
LAW. GUARANTORS HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY
STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID COUNTY (OR TO ANY OTHER
JURISDICTION OR VENUE, IF LENDER SO ELECTS), AND WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS. GUARANTORS HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL
PROCESS AND CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO GUARANTORS, AS SET FORTH HEREIN OR
IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE.

 

 
9


--------------------------------------------------------------------------------




 

9.13. Notices. All notices, requests and demands to or upon Lender or
Guarantors, to be effective, shall be delivered in the manner and addressed at
the applicable address set forth in the Credit Agreement. Each of the Guarantors
agrees and acknowledges that notice to each of them may be sent and delivered to
the Company, as required under the Credit Agreement, and such notice to the
Company shall be deemed valid and effective notice to Guarantors hereunder.

 

9.14. Governing Law. Except in the case of the Mandatory Forum Selection clause
set forth in Section 9.12 hereof, this Guaranty shall be governed by and
construed in accordance with the substantive laws of the State of Nevada without
reference to conflict of laws principles.

 

9.15. Joint and Several Liability. The word “Guarantor” or “Guarantors” shall
mean all of the undersigned Persons, if more than one, and their liability shall
be joint and several. The liability of Guarantors shall also be joint and
several with the liability of any other guarantor under any other guaranty.

 

9.16. Continuing Enforcement. If, after receipt of any payment of all or any
part of the Obligations, Lender is compelled or reasonably agrees, for
settlement purposes, to surrender such payment to any person or entity for any
reason (including, without limitation, a determination that such payment is void
or voidable as a preference or fraudulent conveyance, an impermissible setoff,
or a diversion of trust funds), then this Guaranty shall continue in full force
and effect or be reinstated, as the case may be, and Guarantors shall be liable
for, and shall indemnify, defend and hold harmless Lender with respect to the
full amount so surrendered. The provisions of this Section shall survive the
termination of this Guaranty and shall remain effective notwithstanding the
payment of the Obligations, the cancellation or conversion of the Loan, this
Guaranty or any other Loan Document, the release of any security interest, lien
or encumbrance securing the Obligations or any other action which Lender may
have taken in reliance upon its receipt of such payment. Any cancellation,
release or other such action shall be deemed to have been conditioned upon any
payment of the Obligations having become final and irrevocable.

 

9.17. WAIVER OF JURY TRIAL. GUARANTORS AGREE THAT, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM,
BROUGHT BY LENDER OR GUARANTORS ON OR WITH RESPECT TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT HERETO OR THERETO,
SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. LENDER AND GUARANTORS HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH THE ADVICE OF
THEIR RESPECTIVE COUNSEL, WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING. FURTHER, LENDER
AND GUARANTORS WAIVE ANY RIGHT THEY MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH
SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR
OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. GUARANTORS
ACKNOWLEDGE AND AGREE THAT THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF
THIS GUARANTY AND THAT LENDER WOULD NOT HAVE MADE THIS LOAN IF THE WAIVERS SET
FORTH IN THIS SECTION WERE NOT A PART OF THIS GUARANTY.

 

[Signature page follows]

 

 
10


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Guarantors, intending to be legally bound, have duly
executed and delivered this Guaranty Agreement as of the day and year first
above written.

 

THE PULSE NETWORK, INC.,
a Massachusetts corporation

 

THE PULSE NETWORK

MANAGEMENT, LLC, a Massachusetts

   

limited liability company

                By:     By: THE PULSE NETWORK, INC., a   Name:    

Massachusetts corporation

  Title:                                 By:             Name:            
Title:      

 

 

 

11

--------------------------------------------------------------------------------